DRAPEAU, J.
This is an appeal from an order denying motion for change of place of trial.
The complaint alleges an unpaid doctor’s bill for $2,500, assigned to the plaintiff for collection. Three counts are averred in the complaint: debt, account stated, and work, labor, and services.
Motion for change of place of trial was made. In support of the motion an affidavit by one of the defendants was filed, averring that the defendants were residents of Riverside' County.
Counteraffidavit was filed on behalf of the plaintiff, averring that the action is for payment for doctor’s professional serv*147ices rendered to the father of one of the defendants ;• that the contract for said services was made, the services were rendered, and the obligation to pay for them was incurred in Los Angeles County.
The latter affidavit brings the case within the provisions of subsection (1) of section 395, Code of,Civil Procedure, and the proper place of trial in such circumstances is the county of Los Angeles. (Pacific Const. Finance Co. v. Kramer, 42 Cal.App.2d 190 [108 P.2d 723]; Turner v. Simpson, 91 Cal.App.2d 590 [205 P.2d 423].)
The order is affirmed.
White, P. J., and Doran, J., concurred.